Citation Nr: 1643111	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than March 4, 2002, for the assignment of a 10 percent rating for recurrent tendonitis of the left knee with cartilage loss.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to a rating in excess of 10 percent for recurrent tendonitis with cartilage loss of the left knee based on limitation of extension prior to December 27, 2013, and in excess of 20 percent thereafter; and the issue of entitlement to an initial rating in excess of 10 percent for limitation of extension associated with right knee patellar tendonitis with cartilage loss, are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2006 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In an August 2006 rating decision, the RO denied an effective date earlier than September 7, 1977, for the grant of service connection for recurrent tendonitis with cartilage loss, left knee.  In the rating decision, the RO noted that the appellant had been assigned a zero percent disability rating from September 7, 1977, and a 10 percent rating from March 4, 2002.  

In the Introduction portion of a May 2013 decision on unrelated issues, the Board noted the following:  

In September 2006, the Veteran disagreed with the denial of the claim for an earlier effective date for service connection for recurrent tendonitis.  Although the Veteran specifically stated that he took issue with the date of service connection, it is clear to the Board that he was taking issue with the fact that he has not been compensated for his service-connected left knee disability prior to March 4, 2002.  Thus, the Board finds that the Veteran's statement, albeit incorrect, constitutes a Notice of Disagreement with respect to the issue of entitlement to an effective date earlier than March 4, 2002, for the compensable rating.  Thus, the RO must now issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Pursuant to the Board's remand instructions, in November 2013, the RO issued a Statement of the Case addressing the issue of entitlement to an effective date earlier than March 4, 2002, for the award of a 10 percent rating for recurrent tendonitis of the left knee with cartilage loss.  The appellant thereafter submitted a VA Form 9 in December 2013.  

In a March 2014 rating decision, the RO, inter alia, denied entitlement to TDIU.  The appellant duly perfected an appeal via his submission of a timely VA Form 9 in July 2014.  

In July 2016, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.  

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased evaluation for his service-connected left knee disability that was received by VA on March 4, 2002.

2.  In an unappealed July 2002 rating decision, the RO increased the rating for the appellant's service-connected recurrent tendonitis of the left knee to 10 percent, effective March 4, 2002.  

3.  In April 2006, the appellant submitted a freestanding claim for an earlier effective date for the assignment of the 10 percent disability rating for recurrent tendonitis of the left knee.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 4, 2002, for the assignment of a 10 percent rating for recurrent tendonitis, left knee, have not been met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  A review of the record indicates that VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Neither the appellant nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Moreover, as set forth in more detail below, the pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

Background

In September 1977, the appellant submitted an original application for VA compensation benefits, seeking service connection for a left knee disability.  

In a December 1977 rating decision, the RO granted service connection for recurrent tendonitis of the left knee and assigned al noncompensable rating, effective September 7, 1977, which was the day following the appellant's discharge from active service.  The rating decision indicates that the RO considered the appellant's service treatment records in reaching its determination.  

The appellant was notified of the RO's determination and his appellate rights in a December 1977 letter, but he did not initiate an appeal nor was new and material received within the following year.  Neither the appellant nor his attorney has argued otherwise.  

On March 4, 2002, VA received the appellant's claim for service connection for multiple additional disabilities, including a bilateral knee disability.  The record indicates that the RO appropriately interpreted the appellant's communication as a claim for an increased rating for his service-connected left knee disability, as well as a claim for service connection for a right knee disability.  See e.g. VCAA letter of March 27, 2002.  The record on appeal contains no indication that the appellant filed an earlier claim for an increased rating for his service-connected left knee disability, and the appellant has not contended otherwise.  See July 2016 Hearing Transcript at page 37.  

After reviewing the record assembled in support of the claim, including private clinical records dated from 1982 to 2002 and a July 2002 VA medical examination report, in a July 2002 rating decision, the RO increased the rating for the appellant's service-connected recurrent tendonitis of the left knee, to 10 percent, effective March 4, 2002, which was the date of receipt of his claim.  

The appellant was notified of the RO's determination and his appellate rights in a July 2002 letter.  Although the appellant appealed the rating assigned, he did not initiate an appeal with respect to the effective date of the rating assigned, nor was new and material evidence pertaining to that issue received within one year.  Neither the appellant nor his attorney has argued otherwise.  

In April 2006, the appellant submitted a statement indicating that he had been treated for patellar tendinitis during service and had filed a claim for service connection for that disability shortly after service separation.  He indicated, however, that he was not compensated for that disability until 2002.  Thus, he requested compensation for his left knee disability from the day following service separation.

As set forth above, in an August 2006 rating decision, the RO denied an effective date earlier than September 7, 1977, for the grant of service connection for recurrent tendonitis of the left knee.  The RO noted that the appellant had been assigned a 10 percent rating for recurrent tendonitis with cartilage loss of the left knee, effective from March 4, 2002.  

In a May 2013 decision, the Board noted the following:  

In September 2006, the Veteran disagreed with the denial of the claim for an earlier effective date for service-connection for recurrent tendonitis.  Although the Veteran specifically stated that he took issue with the date of service connection, it is clear to the Board that he was taking issue with the fact that he has not been compensated for his service-connected left knee disability prior to March 4, 2002.  Thus, the Board finds that the Veteran's statement, albeit incorrect, constitutes a Notice of Disagreement with respect to the issue of entitlement to an effective date earlier than March 4, 2002, for the compensable rating.  Thus, the RO must now issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to this issue. Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Following the issuance of a Statement of the Case, the appellant submitted a VA Form 9 with respect to the issue of entitlement to an effective date earlier than March 4, 2002, for the award of a 10 percent rating for recurrent tendonitis, left knee.  

In December 2013, in support of his appeal, the appellant submitted a copy of a Physical Profile Record, dated on July 22, 1976, which showed that he had been placed on temporary restricted duty for one month as a result of patellar tendonitis.  He also submitted a copy of an August 5, 1977, Physical Profile Record showing that he had been placed on restricted duty without expiration due to recurrent patellar tendonitis.  

At his July 2016 Board hearing, the appellant testified that he had injured his left knee on active duty and had been put on a permanent physical profile.  He indicated, however, that he was not compensated for his left knee disability until 2002.  His attorney argued that, pursuant to 38 C.F.R. § 3.156(c), the appellant's recent submission of the service department physical profile records referenced above warranted an earlier effective date for the award of a 10 percent rating for the appellant's recurrent tendonitis of the left knee from the date of service separation.  He indicated that he was not arguing that a claim for an increased rating was submitted prior to 2002, nor did he intend to seek revision of the December 1977 rating decision on the grounds of clear and unmistakable error.  


Applicable Law

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).


Analysis

Applying the facts in this case to the legal criteria set forth above, the Board concludes that an effective date earlier than March 4, 2002, for the award of a 10 percent rating for recurrent tendonitis of the left knee with cartilage loss is not warranted.

As set forth above, in a December 1977 rating decision, the RO granted service connection for left knee tendonitis and assigned a noncompensable disability rating, effective September 7, 1977, which was the day following the date of the appellant's separation from active service.  See 38 U.S.C.A. § 5110(b)(1) (providing that the effective date of an award of disability compensation shall be the day following the date of separation from service if the application for such benefits is received within one year from such separation date).  The appellant did not appeal the RO's determination.  

On March 4, 2002, VA received the appellant's claim for an increased rating for his service-connected left knee disability.  In a July 2002 rating decision, the RO increased the rating for the appellant's service-connected recurrent tendonitis of the left knee to 10 percent, effective March 4, 2002, which was the date of receipt of his claim.  See 38 U.S.C.A. § 5110(a) (providing that the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor).  Again, the record shows that the appellant did not appeal the RO's determination.  

Under these circumstances, the appellant's original application for VA compensation benefits in September 1977 and his March 2002 claim for an increased rating were finally adjudicated and cannot provide a basis for establishing an earlier effective date, absent a showing of clear and unmistakable error which has not been specifically alleged.  38 U.S.C.A. §§ 7104, 7105 (West 2014); see also Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision).

Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).

The Board further notes that none of the appellant's statements contain specific allegations of error in fact or law in any prior determination, including December 1977 and July 2002 rating decisions, as required to allege CUE.  38 C.F.R. § 3.105(a); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Indeed, the appellant has expressly indicated that he is not seeking revision of those decisions on the basis of CUE.  

In summary, under the facts of this case, there is no legal entitlement to an effective date earlier than March 4, 2002, for the award of a 10 percent rating for recurrent tendonitis, left knee.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).

In reaching this determination, the Board has considered the appellant's arguments to the effect that, pursuant to 38 C.F.R. § 3.156(c), his recent submission of copies of July 1977 and August 1977 physical profiles warrants an effective date corresponding to the day following his separation from active service for the award of a 10 percent rating for recurrent tendonitis of the left knee.  

The Board finds, however, that section 3.156(c) is not for application here.  That regulation pertains to new and material evidence in the form of "official service department records that existed and had not been associated with the claims file when VA first decided the claim."  In this case, the physical profile records submitted by the appellant appear to have been included in the service treatment records considered by the RO at the time of the December 1977 and July 2002 rating decisions.  In any event, the plain language of section 3.156(c) contemplates an award of service connection based on newly received service department records after a previous final denial of service connection.  See e.g. 38 C.F.R. § 3.156(c)(4) (noting that "[a] retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence).  In this case, the appellant's claim for service connection was granted and a noncompensable rating assigned based on the record extant at that time, including the service treatment records results of a VA medical examination.  In other words, service connection had been granted in September 1977 at the time of the original claim and not as a result of the receipt of additional, relevant service records.  An increased rating of 10 percent was then later granted based on additional evidence, including treatment records and a VA examination report, and not based on the receipt of any official service records that were not previously considered.  As noted, the September 1977 and March 2002 rating decisions are final and not subject to revision on the same factual basis.  





ORDER

Entitlement to an effective date earlier than March 4, 2002, for the assignment of a 10 percent rating for recurrent tendonitis of the left knee with cartilage loss is denied.


REMAND

In a separate decision, the Board has remanded the appellant's claim for increased rating for his service-connected right knee and left knee disabilities.  As the resolution of the above claims may have an impact on the appellant's entitlement to TDIU, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claim for TDIU should be held in abeyance, pending resolution of the claims discussed above.

In addition, at his July 2016 Board hearing, the appellant testified that he was in receipt of disability benefits from the Social Security Administration (SSA) as a result of his service-connected disabilities.  VA is required to undertake the necessary efforts to obtain the appellant's records from SSA, as they appear relevant to his VA TDIU claim.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  After completing the above actions, any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, and readjudication of the appellant's pending claims for increased ratings for his service-connected right and left knee disabilities, the AOJ should readjudicate the claim for TDIU.  

If the benefit sought is not granted, furnish the appellant and his attorney a Supplemental Statement of the Case and the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


